Citation Nr: 0936248	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to April 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2008, the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2008 remand, the Board instructed to RO to attempt 
to verify the Veteran's claimed in-service stressors; then, 
if and only if, a stressor was verified, to afford the 
Veteran a VA psychiatric examination to determine the nature 
and etiology of any psychiatric disability found to be 
present.  The examiner was to be informed of the stressor(s) 
verified and that only the verified stressor(s) may be used 
as a basis for a diagnosis of PTSD.

In compliance with the Board's remand, the RO sent the 
Veteran a letter in July 2008 seeking more detailed 
information regarding his claimed in-service stressors and 
contacted the National Archives and Records Administration 
(NARA) to determine if the U.S.S. Alfred A. Cunningham 
engaged in combat while in the waters off the coast of 
Vietnam.  The Veteran did not respond to the RO's request.  
The Veteran's service records place him aboard the U.S.S. 
Cunningham from July 1965 to November 1967.  NARA confirmed 
that the U.S.S. Cunningham was in the waters off the coast of 
Vietnam from April 1966 to April 1967 and submitted typical 
pages from the ship's deck log.  These pages do not show that 
the U.S.S. Cunningham engaged in combat.  However, records 
from April 1967 show two incidents in which the ship fired on 
assigned targets.  While there is no indication that this was 
combat, these records do show that the Veteran was subjected 
to the sound of gun fire.   This is one of his claimed in-
service stressors, but the RO determined in a July 2009 
memorandum that no stressors had been verified.  Despite 
this, the Veteran was scheduled for a VA psychiatric 
examination in a May 2009.  At that time, no opinion was 
provided.

A remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's May 2008 
remand is prejudicial to the Veteran, this case must be 
remanded for VA psychiatric examination and opinion.

The Board finds that the deck log's report of gun fire, while 
not rising to the level of constant as reported by the 
Veteran, does verify this claimed in-service stressor.  No 
other stressor has as of yet been verified.  It is therefore 
necessary to obtain a medical opinion as to whether this 
stressor is sufficient to warrant a diagnosis of PTSD under 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).

Additionally, the Board notes that the Veteran has not 
received notice of how the disability ratings and effective 
dates are assigned, as required by Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Corrective notice should be 
issued.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the Veteran 
corrective notice of the Veterans 
Claims Assistance Act, specifically 
with regard to the establishment of 
effective dates and disability ratings.  
See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to 
determine the nature and etiology of 
any psychiatric disability found to be 
present; and to determine if the 
Veteran's meets the criteria for PTSD 
and, if so, whether such is linked to 
the verified in-service stressor, i.e., 
the Veteran's exposure to the sound of 
gun fire while aboard the U.S.S. 
Cunningham.  The RO/AMC must inform the 
VA examiner of the verified in-service 
stressor, i.e., the Veteran's exposure 
to the sound of gun fire while aboard 
the U.S.S. Cunningham, and forward the 
claims folder in its entirety to that 
examiner for review in connection with 
the examination.  The examination 
report is to contain a notation that 
the examiner reviewed the claims 
folder.  The psychiatric examination 
must include a review of the Veteran's 
complete history and current 
complaints, as well as a comprehensive 
mental status evaluation and any test 
deemed as necessary.

The examiner must offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the 
diagnostic criteria for PTSD as defined 
by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
causally linked to the verified in-
service stressor, i.e., his confirmed 
exposure to the sound of gun fire while 
aboard the U.S.S. Cunningham?

b.  Has the Veteran developed an 
acquired psychiatric disorder other 
than PTSD, and; if so, please specify 
the diagnosis (or diagnoses).  Is it at 
least as likely as not (50 percent or 
greater probability) that any current 
diagnosis of a psychiatric disorder, 
other than PTSD, had its onset during 
service; or was such a disorder caused 
by any incident or event that occurred 
during service, to the include the 
Veteran's confirmed exposure to the 
sound of gun fire while aboard the 
U.S.S. Cunningham while on active duty?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" 
support the contended causal 
relationship; "less likely" weighs 
against a causal relationship.

The examiner is requested to answer 
question posed with the use of the "as 
likely," "more likely," or "less 
likely" language.  The examiner is 
also asked to provide the rationale 
used in formulating his or her opinion 
in the written report.

3.	Thereafter, the RO/AMC should 
readjudicate the claim of entitlement 
to service connection for a psychiatric 
disorder, to include PTSD, in light of 
the additional evidence obtained.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to accord due process of law and to obtain 
additional development.  No inference should be drawn 
regarding a final disposition of the claim in question as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




